                                                 21 MAG 6755
          Case 1:21-mj-06755-UA Document 1 Filed 07/06/21 Page 1 of 4



Approved: ________________________________
          Brandon D. Harper
          Assistant United States Attorney

Before:      THE HONORABLE JAMES L. COTT
             United States Magistrate Judge
             Southern District of New York
- - - - - - - - - - - - - - - - - - X
                                    :           COMPLAINT
                                    :
UNITED STATES OF AMERICA
                                    :           Violation of
        - v. -                      :           18 U.S.C. §§ 922(g)(1),
                                    :           924(a)(2), and 2
JASON MORGAN,                       :
                                    :           COUNTY OF OFFENSE:
                                    :
                   Defendant.                   BRONX
                                    :
- - - - - - - - - - - - - - - - - - X

SOUTHERN DISTRICT OF NEW YORK, ss.:

     JAMA JOSEPH, being duly sworn, deposes and says that he is
a Detective with the New York City Police Department (“NYPD”)
and charges as follows:

                                COUNT ONE
                   (Felon in Possession of a Firearm)

     1.   On or about October 2,        2020, in the Southern District
of New York and elsewhere, JASON        MORGAN, the defendant, knowing
he had previously been convicted        in a court of a crime
punishable by imprisonment for a        term exceeding one year,
knowingly did possess a firearm,        to wit, a .9mm caliber Luger
SCCY pistol, and the firearm was        in and affecting commerce.

          (Title 18, United States Code, Sections 922(g)(1),
                          924(a)(2), and 2.)

     The bases for my knowledge and for the foregoing charges
are, in part, as follows:

     2.   I am a Detective with the NYPD and have been
personally involved in the investigation of this matter. This
affidavit is based upon my personal participation in the
investigation of this matter, my conversations with other law
enforcement officers, as well as my examination of reports and
records. Because this affidavit is being submitted for the
       Case 1:21-mj-06755-UA Document 1 Filed 07/06/21 Page 2 of 4
                                    2


limited purpose of establishing probable cause, it does not
include all of the facts that I have learned during the course
of my investigation. Where the contents of documents and the
actions, statements, and conversations of others are reported
herein, they are reported in substance and in part, except where
otherwise indicated.

     3.   Based on my review of criminal history records, I have
learned, among other things, that on or about May 24, 2010,
JASON MORGAN, the defendant, was convicted in the United States
District Court for the Southern District of New York of
conspiracy to distribute and possess with intent to distribute
50 grams or more of crack cocaine, in violation of Title 21,
United States Code, Sections 812, 841(a)(1) and 841(b)(1)(A).
On or about September 8, 2010, MORGAN was sentenced principally
to a term of 180 months’ imprisonment to be followed by five
years’ supervised release.

     4.   Based on my participation in this investigation, my
review of NYPD records and police reports, and my conversations
with three NYPD officers (“Officer—1”, “Officer-2,” and
“Officer-3,” and together, the “Officers”), I have learned,
among other things, the following:

          a.   During the evening on or about October 2, 2020,
NYPD officers, including Officer-1, Officer-2, and Officer-3,
were patrolling in the area of the 44th Precinct in the Bronx.

          b.   During their patrol, the Officers noticed a
Mercedes Benz (the “Vehicle”) with very dark tinted windows.

           c.  Officer-1 pulled over the Vehicle and then asked
the driver for his license and identification. Based on the
information Officer-1 received from the driver of the Vehicle,
Officer-1 determined that the driver was JASON MORGAN, the
defendant.

          d.   MORGAN was the only occupant of the Vehicle.

          e.   Officer-2 then approached the driver’s side door
of the Vehicle and Officer-1 approached the passenger side door.
As they were standing outside of the Vehicle, both Officer-1 and
Officer-2 could smell the apparent odor of marijuana.

          f.   In addition to the smell of marijuana, Officer-1
and Officer-2 observed what appeared to be marijuana cigarettes
located inside an ashtray inside the Vehicle.
       Case 1:21-mj-06755-UA Document 1 Filed 07/06/21 Page 3 of 4
                                    3


          g.   Based on the apparent smell and appearance of
marijuana inside the Vehicle, Officer-2, Officer-3, and a fourth
officer (“Officer-4”) decided to search the Vehicle and MORGAN
for marijuana.

          h.   During the search of the Vehicle, Officer-3 found
what appeared to be additional marijuana inside a jacket that
was located on the rear passenger’s side of the Vehicle.

          i.   As the Officers continued to search the Vehicle
for marijuana, Officer-2 observed what appeared to be a firearm
(the “Firearm”) located on the ground in the rear of the
Vehicle.

          j.   The Officers were all alerted to the presence of
the firearm and Officer-1 arrested MORGAN.

          k.   A law enforcement officer later swabbed the
Firearm for the presence of DNA.

     5.   Based on my review of NYPD laboratory reports, I have
learned, among other things, that the Firearm was a loaded .9mm
caliber Luger SCCY pistol, model CPX-1, with a defaced serial
number.

     6.   Based on my participation in this investigation,
including my conversations with other law enforcement officers
and my review of NYPD police and laboratory reports, I have
learned, among other things, the following:

          a.   A United States Magistrate Judge authorized a
warrant for the collection of a DNA sample from JASON MORGAN,
the defendant.

          b.   A law enforcement officer swabbed Morgan for DNA.

          c.   The swab sample from Morgan was sent to the New
York Office of the Chief Medical Examiner (“OCME”) for testing
and analysis.


     7.   Based on my review of NYPD records and reports from
the New York Office of the Chief Medical Examiner (“OCME”), I
have learned, among other things, that the OCME concluded that
JASON MORGAN, the defendant, was a contributor to the DNA swab
taken from the Firearm.

     8.   Based on my communications with a Special Agent from
the Bureau of Alcohol, Tobacco, Firearms and Explosives who is
       Case 1:21-mj-06755-UA Document 1 Filed 07/06/21 Page 4 of 4
                                    4


familiar with the manufacturing of firearms, I have learned that
the Firearm was not manufactured in the State of New York.

     WHEREFORE, deponent respectfully requests that a warrant be
issued for the arrest of JASON MORGAN, the defendant, and that
he be arrested, and imprisoned or bailed, as the case may be.




                           /s/ Jama Joseph with permission
                           ____________________________
                           Detective Jama Joseph
                           New York City Police Department


Sworn to me through the transmission of this
Affidavit by reliable electronic means,
pursuant to Federal Rules of Criminal
Procedure 41(d)(3) and 4.1 this _6 day of July
2021



__________________________________
THE HONORABLE JAMES L. COTT
UNITED STATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF NEW YORK
